Norton, J.
This action was commenced by the plaintiff — appellant here — before a justice of the peace against the defendant, who was collector of the revenue of Putnam county, to recover the value of certain law books, plaintiff’s property, which had been seized, levied upon and sold by defendant for the alleged purpose of collecting certain unpaid taxes for the year 1878. The plaintiff resisted the payment of the taxes in question on the ground that they were illegal and unauthorized by law, and so appeared upon the face of the tax-books. Besides a levy of thirty cents on the $100 valuation for county revenue purposes, and thirty cents on the $100 valuation for road purposes, a bridge tax of twenty cents and a county poor fund tax of five cents on the $100 valuation were levied and extended in separate columns on the tax-books. These last two items of taxes were claimed to be illegal by plaintiff], and he refused to pay them. The circuit court held, and so declared the law to be, that “ said bridge and poor taxes appear on said tax-book to be unauthorized by law,” but after having so declared the law, the court decided that the plaintiff could not recover, and accordingly gave judgment for defendant. To reverse this judgment the plaintiff’ appealed the case to this court.
The very same point involved in this appeal has been passed upon adversely to appellant in the- case of Mowrer *141v. Helferstine, ante, p. 23, and for the reasons given in that opinion, the judgment of the circuit court is affirmed,
in which all concur, except Judge Sherwood.